DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 02/03/2021.
•	Claims 1-2, 7-8, and 14-15 have been amended and are hereby entered.
•	Claims 5, 9, and 18 have been canceled.
•	Claims 1-4, 6-8, 10-17, and 19-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed February 3, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 101 rejections due to Applicant’s amendments and remarks, particularly Applicant’s remarks on Page 9 where Applicant has cited to the Specification where the improvement is to technology, “this technological improvement 
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 12, that the cited art does not disclose or suggest a method for personalizing a transaction which includes a multimedia object embedded into an authorization message, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, LaBanca discloses a method for personalizing a transaction at least at FIG. 3.  Furthermore, Gupta is relied upon for disclosing a multimedia object embedded into the authorization message; Gupta discloses this limitation at least at col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520, disclosing that a requestor may transmit a request, such as a request for a payment of 10 dollars, and the provider may authorize the request and may include 
Regarding Applicant’s argument on pages 12-13, that the cited art does not disclose extracting a multimedia object from the authorization response message before outputting, by the acceptance device, the multimedia object, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, LaBanca discloses extracting the multimedia object from a message at least at least col. 2, lines 19-29, disclosing that the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card, and the POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  The Examiner is interpreting the POS device retrieving the video of the personalized message as extracting, by the acceptance device, the multimedia object from the message.  And, Gupta discloses that a message comprises a multimedia object associated with the account credential at least at col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520, disclosing that a requestor may transmit a request, such as a request for a payment of 10 dollars, and the provider may authorize the request and may include may include additional media in the authorization, such as a personal message, a recording, an image, and so forth.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on page 13, that the cited prior art does not teach or suggest a method for personalizing a transaction which includes generating an authorization response message which indicates whether a transaction has been approved or denied and then modifies the authorization response message by injecting a multimedia object into it before communicating the authorization response message to the acceptance device, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, LaBanca discloses a method for 
Regarding Applicant’s argument on page 13, that the cited prior art does not disclose an output device which extracts the multimedia object from the authorization response message and outputs the multimedia object by playing audible portions on a speaker and/or visually 
Regarding Applicant’s argument on page 14, that the cited art does not disclose or suggest a system for personalizing a transaction which includes at least one server configured to generate an authorization response message that indicates whether the transaction is approved or denied and then injects a multimedia object into the authorization response message, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, LaBanca discloses a 
Regarding Applicant’s argument on page 14, that the cited art does not teach extracting the multimedia object from the authorization response message and outputting the multimedia object by audibly playing it on a speaker, displaying it on a screen, and/or any combination thereof, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, LaBanca discloses extracting the multimedia object from a second message at least col. 2, lines 19-29, disclosing that the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card, and the POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  The Examiner is interpreting the POS device retrieving the video of the personalized message as extracting, by the output device, the multimedia object from the message.  And, Gupta discloses that a message comprises a multimedia object associated with the account credential at least at col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520, disclosing that a requestor may transmit a request, such as a request for a payment of 10 dollars, and the provider may authorize the request and may include may include additional media in the authorization, such as a personal message, a recording, an image, and so forth.  LaBanca further discloses outputting the multimedia object by playing audible portions on a speaker and/or visually displaying visual portions on a display screen at least at col. 9, lines 37-52, disclosing that the POS device may present the personalized message to the customer via a display (or speaker) of the POS device at the time of the customer satisfying the cost.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the issuer-generated authorization response message" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-13 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,990,626 (“LaBanca”) in view of US 10,552,819 (“Gupta”).
Regarding claim 1, LaBanca discloses a method for personalizing a transaction, comprising (See at least FIG. 3):
receiving, by an acceptance device, an account credential (A second customer may use a gift card received from a first customer to purchase items from a merchant.  The merchant may use the POS device to engage in a transaction with the second customer.  During the transaction, the POS device may determine that the second customer is using the gift card to satisfy the cost of the transaction.  See at least col. 9, lines 27-52.  The Examiner interprets the POS system as the acceptance device.); 
generating, by the acceptance device, a transaction request message comprising at least the account credential; transmitting, by the acceptance device, the transaction request message (The POS may send the transaction information (e.g., transaction information representing the transaction between the merchant and the second customer) associated with the ;  
receiving, by the acceptance device, an authorization response message comprising an indication of whether the transaction was approved or declined (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.), 
and a second message comprising a multimedia object associated with the account credential (The payment service may use the personalized message module to send the personalized message to the POS device and/or the device of the customer in response to receiving the transaction information.  See at least col. 10, lines 41-51.  See also col. 1, line 61 to col. 2, line 58.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.); 
extracting, by the acceptance device, the multimedia object from the second message (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the ; 
outputting, by the acceptance device, the multimedia object by at least one of the following: audibly playing the multimedia object on a speaker, visually displaying the multimedia object on a display screen, or any combination thereof (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card.  The POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  See at least col. 2, lines 19-29.  The POS device may determine the customer is using the gift card, and the POS device may display the personalized message to the customer.  For example, the POS device may present the personalized message to the customer via a display (or speaker) of the POS device at the time of the customer satisfying the cost.  See at least col. 9, lines 37-52.  See also col. 4, lines 10-21.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.  The POS device may present the personalized message to the customer via, for example, a display or speaker of the .

While LaBanca discloses transmitting the transaction request, LaBanca does not express disclose transmitting is to a server.  Furthermore, while LaBanca discloses a message further comprises a multimedia object associated with the account credential, LaBanca does not expressly disclose the authorization response message further comprises a multimedia object associated with the account credential.  

However, Gupta discloses transmitting is to a server (In a media-enhanced mobile payment service request, a requestor may transmit a request, such as a request for a payment of 10 dollars, or other requests (for products, services, etc.) from the provider to a host.  See at least col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520.  Host may be a server.  See at least col. 2, lines 43-54.);
the authorization response message further comprises a multimedia object associated with the account credential
From the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by transmitting the request of LaBanca to a server of Gupta using the technique taught by Gupta, and to modify LaBanca by using an authorization message that includes both messages of LaBanca (the authorization response message and the second message) in one single authorization message, using the technique of Gupta of including the additional media in the authorization message, in order to enable a user to enhance payment messages via transmission of audio, video, images (see Gupta at least at col. 3, lines 28-49).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 7, LaBanca discloses a method for personalizing a transaction, comprising (See at least FIG. 3): 
receiving, by at least one computer, a transaction request message comprising at least an account credential (A second customer may use a gift card received from a first customer to purchase items from a merchant.  The merchant may use the POS device to engage in a transaction with the second customer.  During the transaction, the POS device may determine that the second customer is using the gift card to satisfy the cost of the transaction.  See at least col. 9, lines 27-52.  The POS may send the transaction information (e.g., transaction information representing the transaction between the merchant and the second customer) associated with the gift card to the payment service.  See at least col. 10, lines 41-51.  The payment service may be a computer.  See at least col. 11, lines 20-45.); 
retrieving, by the at least one computer, a multimedia object associated with the account credential (The payment service may use the personalized message module to send the personalized message to the POS device and/or the device of the customer in response to receiving the transaction information.  See at least col. 10, lines 41-51.  See also col. 1, line 61 to col. 2, line 58.  The payment service may have stored, in association with the identifier of the gift card, the personalized message.  See at least col. 9, lines 20-27.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.); 
generating, by the at least one computer, an authorization response message comprising at least an indication of transaction approval or decline (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.); 
injecting, by the at least one computer, the multimedia object associated with the account credential into a second message; transmitting, by the at least one computer, the multimedia object to an output device (The payment service may use the personalized message module to send the personalized message to the POS device and/or the device of the customer in response to receiving the transaction information.  See at least col. 10, lines 41-51.  See also col. 1, line 61 to col. 2, line 58.  The POS device may present the personalized message to the customer via, for example, a display or speaker of the POS device.  See at least col. 9, lines 37-52.  See also col. 1, line 61 to col. 2, line 18.  See also col. 4, lines 10-21.  The Examiner ; and
transmitting, by the at least one computer, the authorization response message to an output device; receiving, by the output device, the authorization response message (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.); 
the authorization response message is an issuer-generated authorization response message (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.  When a customer and a merchant enter into an electronic payment transaction, the transaction is processed by electronically transferring funds from a financial account associated with the customer to a financial account associated with the merchant. As such, the payment processing module may communicate with one or more computing devices of a card network (or “card payment network”), e.g., MasterCard®, VISA®, over the network to conduct financial transactions electronically. The payment processing module can also communicate with one or more computing devices of one or more banks over the network. For example, the payment processing module may communicate with an acquiring ;
extracting, by the output device, the multimedia object from a second message (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card.  The POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  See at least col. 2, lines 19-29.  The Examiner interprets the POS device retrieving the video of the personalized message as extracting, by the acceptance device, the multimedia object from the message.); and 
outputting, by the output device, the multimedia object by at least one of the following: audibly playing the multimedia object on a speaker, visually displaying the multimedia object on a display screen, or any combination thereof (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card.  The POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  See at least col. 2, lines 19-29.  The POS device may determine the customer is using the gift card, and the POS device may display the . 

While LaBanca discloses a computer, LaBanca does not expressly disclose at least one server.  Furthermore, while LaBanca discloses injecting the multimedia object associated with the account credential into a message, LaBanca does not expressly disclose injecting the multimedia object into the authorization message.  Furthermore, while LaBanca discloses transmitting an authorization response message and extracting the multimedia object from a message, LaBanca does not expressly disclose that the authorization response message comprises the multimedia object.

However, Gupta discloses at least one server (see Gupta at least at col. 2, lines 43-54; col. 2, lines 1-20; and col. 3, lines 28-49.); and 
injecting the multimedia object into the authorization message; the authorization response message comprises the multimedia object (In a media-enhanced mobile payment service request, a requestor may transmit a request, such as a request for a payment of 10 dollars, or other requests (for products, services, etc.) from the provider to a host.  The host may transmit 
From the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by including a server, as taught by Gupta; and by using an authorization message that includes both messages of LaBanca (the authorization response message and the second message) in one single authorization message, using the technique of Gupta of including the additional media in the authorization message, in order to enable a user to enhance payment messages via transmission of audio, video, images (see Gupta at least at col. 3, lines 28-49).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 11, the combination of LaBanca and Gupta disclose the limitations of claim 7, as discussed above, and LaBanca further discloses the output device is associated with the account credential (The POS device of the merchant may use other techniques to present the personalized messages.  For instance, the POS device may send, using contact information of the recipient customer, the personalized message from the buying customer to a device of the recipient.  Furthermore, the POS device may provide the customer with a digital receipt for the .

Regarding claim 13, the combination of LaBanca and Gupta discloses the limitations of claim 7, as discussed above, and LaBanca further discloses receiving, by the at least one server, the multimedia object (The first customer may submit a personal message to the POS device.  The POS device may receive the personalized message from the first customer.  The POS and the payment service may store the personal message in association with an identifier of the gift card.  See at least col. 8, line 60 to col. 9, line 27.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.); 
and storing, by the at least one server, an association between the multimedia object and the account credential (The POS and the payment service may store the personal message in association with an identifier of the gift card.  See at least col. 8, line 60 to col. 9, line 27.).

LaBanca does not expressly disclose that the at least one server receives a selection of the multimedia object.

However, Gupta discloses the at least one server receives a selection of the multimedia object (The provider may select existing audio, video, or images to transmit.  See at least col. 5, lines 58-65.  See also col. 12, lines 4-31.  See also FIG. 9A.).
From the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca the server receiving a selection of the multimedia objection, as taught by Gupta, in order to enable a user to enhance payment messages via transmission of audio, video, images (see Gupta at least at col. 3, lines 28-49).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 14, LaBanca discloses a system for personalizing a transaction, comprising: 
an acceptance device (POS device may be used by the merchant to engage in a transaction with a second customer.  See at least col. 9, lines 29-36.  See also col. 11, lines 20-45.); and 
at least one computer configured to: receive a transaction request message comprising at least an account credential (A second customer may use a gift card received from a first customer to purchase items from a merchant.  The merchant may use the POS device to engage in a transaction with the second customer.  During the transaction, the POS device may determine that the second customer is using the gift card to satisfy the cost of the transaction.  See at least col. 9, lines 27-52.  The POS may send the transaction information (e.g., transaction information representing the transaction between the merchant and the second customer) ; 
retrieve a multimedia object based on the account credential (The payment service may use the personalized message module to send the personalized message to the POS device and/or the device of the customer in response to receiving the transaction information.  See at least col. 10, lines 41-51.  See also col. 1, line 61 to col. 2, line 58.  The payment service may have stored, in association with the identifier of the gift card, the personalized message.  See at least col. 9, lines 20-27.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.); 
generate an authorization response message comprising an indication of transaction approval or decline (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.); 
inject the multimedia object into a message (The payment service may use the personalized message module to send the personalized message to the POS device and/or the device of the customer in response to receiving the transaction information.  See at least col. 10, lines 41-51.  See also col. 1, line 61 to col. 2, line 58.  The POS device may present the personalized message to the customer via, for example, a display or speaker of the POS device.  See at least col. 9, lines 37-52.  See also col. 1, line 61 to col. 2, line 18.  See also col. 4, lines 10-;
transmit the multimedia object (The POS device may present the personalized message to the customer via, for example, a display or speaker of the POS device.  See at least col. 9, lines 37-52.  See also col. 1, line 61 to col. 2, line 18.  See also col. 4, lines 10-21.);
transmit the authorization response message (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.); 
wherein the acceptance device is configured to: receive the account credential (A second customer may use a gift card received from a first customer to purchase items from a merchant.  The merchant may use the POS device to engage in a transaction with the second customer.  During the transaction, the POS device may determine that the second customer is using the gift card to satisfy the cost of the transaction.  See at least col. 9, lines 27-52.); 
generate the transaction request message; transmit the transaction request message (The POS may send the transaction information (e.g., transaction information representing the transaction between the merchant and the second customer) associated with the gift card to the payment service.  See at least col. 10, lines 41-51.  The Examiner interprets the POS transmitting information, where the information represents the transaction between the merchant and the second customer, as generating the transaction request message; and the Examiner interprets sending the message to the payment service as transmitting the transaction request.); 
receive the authorization response message (The payment service may include a payment-processing module.  The payment processing module may receive information regarding a transaction from the POS device and attempt to authorize the payment instrument used to conduct the transaction.  The payment processing module may send an indication of whether the payment instrument has been approved or denied.  See at least col. 7, lines 44-56.); 
extract the multimedia object from a second message (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card.  The POS device may then retrieve the video of the personalized message and the merchant may present the video to the recipient customer.  See at least col. 2, lines 19-29.  The Examiner interprets the POS device retrieving the video of the personalized message as extracting, by the acceptance device, the multimedia object from the message.);
output the multimedia object by at least one of the following: audibly playing the multimedia object on a speaker, visually displaying the multimedia object on a display screen, or any combination thereof (During the transaction with a customer for an item, the POS device may determine that the recipient customer is using the gift card to satisfy the cost of the transaction.  The POS device may then present, via a display of the POS device, the video of the buying customer providing the personalized message to the recipient customer.  For instance, the POS device may use the identifier of the gift card during the transaction and determine there is a personalized message associated with the gift card.  The POS device may then retrieve the . 

While LaBanca discloses a computer, LaBanca does not expressly disclose at least one server.  Furthermore, while LaBanca discloses injecting the multimedia object associated with the account credential into a message, LaBanca does not expressly disclose injecting the multimedia object into the authorization message.  Furthermore, while LaBanca discloses transmitting an authorization response message and transmitting the multimedia object to an output device, and while LaBanca discloses transmitting an authorization response message and extracting the multimedia object from a message, LaBanca does not expressly disclose that the authorization response message comprises the multimedia object. Furthermore, while LaBanca discloses transmit the message and receive the message, LaBanca does not expressly disclose transmit to the at least one server and receive from the at least one server.  

However, Gupta discloses at least one server (see Gupta at least at col. 2, lines 43-54; col. 2, lines 1-20; and col. 3, lines 28-49.); and 
injecting the multimedia object into the authorization message; the authorization message comprises the multimedia object (In a media-enhanced mobile payment service request, a requestor may transmit a request, such as a request for a payment of 10 dollars, or other requests (for products, services, etc.) from the provider to a host.  The host may transmit a request to the provider, which includes the requester’s request.  The provider may then authorize the request.  The provider may include additional media in the authorization, such as a personal message, a recording, an image, and so forth.  See at least col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520.  The Examiner interprets including the additional media in the authorization as injecting the multimedia object into the issuer-generated authorization response message.);
transmit to the at least one server and receive from the at least one server (In a media-enhanced mobile payment service request, a requestor may transmit a request, such as a request for a payment of 10 dollars, or other requests (for products, services, etc.) from the provider to a host.  See at least col. 8, line 54 to col. 9, line 49; and FIG. 5, steps 512, 518, and 520.  Host may be a server.  See at least col. 2, lines 43-54.).
From the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by including a server, as taught by Gupta; and by using an authorization message that includes both messages of LaBanca (the authorization response message and the second message) in one single authorization message, using the technique of Gupta of including the additional media in the authorization message, and to modify LaBanca by transmitting the request of LaBanca to a server of Gupta using the 

Regarding claim 16, the combination of LaBanca and Gupta discloses the limitations of claim 14, as discussed above, and LaBanca further discloses the multimedia object comprises a uniform resource identifier (The POS device of the merchant may use other techniques to present the personalized messages.  For instance, the POS device may send, using contact information of the recipient customer, the personalized message from the buying customer to a device of the recipient.  Furthermore, the POS device may provide the customer with a digital receipt for the transaction between the merchant and the recipient.  The receipt may include a link (e.g., a uniform resource locator (URL) to a website hosted by the merchant) which the recipient can use to view the personalized message from the buying customer.  See at least col. 3, lines 45-59.  The Examiner interprets personal message having a URL that recipient uses to view the personal message as the multimedia object comprising a uniform resource identifier.).


Claims 2-3, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of US 20200184451 (“Hafner”).
Regarding claim 2, the combination of LaBanca and Gupta discloses the limitations of claim 1, as discussed above.  LaBanca does not expressly disclose the transaction request message and the authorization response message are formatted according to a standardized message format.

However, Hafner discloses the transaction request message and the authorization response message are formatted according to a standardized message format (Typical electronic transaction messages may be formatted pursuant to one or more standards, such as the International Organization of Standardization ISO 8583 standard.  The electronic transaction messages may also include a message type indicator, which may be indicative of a type of the electronic transaction message, such as an authorization request, authorization response, etc.  See at least [0074].).
From the teaching of Hafner, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by the transaction request and the authorization response messages are formatted according to specification defined in ISO, as taught by Hafner, in order to improve systems for notifying cardholders of event information regarding transactions (see Hafner at least at [0002]-[0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 3, the combination of LaBanca, Gupta, and Hafner discloses the limitations of claim 2, as discussed above, and LaBanca further discloses the multimedia object comprises a uniform resource identifier (The POS device of the merchant may use other techniques to present the personalized messages.  For instance, the POS device may send, using 

Regarding claim 8, the combination of LaBanca and Gupta discloses the limitations of claim 7, as discussed above.  LaBanca does not expressly disclose the authorization response message is formatted according to a standardized message format.

However, Hafner discloses the authorization response message is formatted according to a standardized message format (Typical electronic transaction messages may be formatted pursuant to one or more standards, such as the International Organization of Standardization ISO 8583 standard.  The electronic transaction messages may also include a message type indicator, which may be indicative of a type of the electronic transaction message, such as an authorization request, authorization response, etc.  See at least [0074].).
From the teaching of Hafner, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by the transaction request and the 

Regarding claim 15, the combination of LaBanca and Gupta discloses the limitations of claim 14, as discussed above.  LaBanca does not expressly disclose at least one of the transaction request message, the authorization response message, or any combination thereof, is formatted according to a standardized message format.

However, Hafner discloses at least one of the transaction request message, the authorization response message, or any combination thereof, is formatted according to a standardized message format (Typical electronic transaction messages may be formatted pursuant to one or more standards, such as the International Organization of Standardization ISO 8583 standard.  The electronic transaction messages may also include a message type indicator, which may be indicative of a type of the electronic transaction message, such as an authorization request, authorization response, etc.  See at least [0074].).
From the teaching of Hafner, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by the transaction request and the authorization response messages are formatted according to specification defined in ISO, as taught by Hafner, in order to improve systems for notifying cardholders of event information .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of Hafner, and in further view of US 2015/0332239 (“Anderson”).
Regarding claim 4, the combination of LaBanca, Gupta, and Hafner discloses the limitations of claim 3, as discussed above, and LaBanca further discloses downloading the multimedia object using at least the uniform resource identifier (The POS device of the merchant may use other techniques to present the personalized messages.  For instance, the POS device may send, using contact information of the recipient customer, the personalized message from the buying customer to a device of the recipient.  Furthermore, the POS device may provide the customer with a digital receipt for the transaction between the merchant and the recipient.  The receipt may include a link (e.g., a uniform resource locator (URL) to a website hosted by the merchant) which the recipient can use to view the personalized message from the buying customer.  See at least col. 3, lines 45-59.  The POS device may present one or more videos (using methods described with respect to displaying on the POS device and sending to the recipient device) to the recipient customer.  See at least col. 4, lines 10-21.  The Examiner interprets using the link the view the personalized message on the recipient device as downloading the multimedia object using at least the uniform resource identifier.).

While LaBanca discloses downloading the multimedia object, LaBanca does not expressly disclose that downloading is by the acceptance device.

However, Anderson discloses downloading is by the acceptance device (Using the current subject matter, a customer can, for example, present a form of identification (e.g., credit card or loyalty club rewards card) to the point of sale machine. The point of sale machine can then remotely access a backend or remote server that includes information specific to that customer and download preferences, targeted advertisements, account information (e.g. point balances), and other individualized information and present the information to the customer via a display device.  See at least [0041].  An ad may be a static images or videos.  See at least [0043].).
From the teaching of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by using the acceptance device of LaBanca to download content, using the technique of Anderson, in order to enable a customer to dynamically interact with a point of sale terminal creating a unique and individual consumer experience in a manner that is cost-effective with minimal software and hardware modifications (see Anderson at least at [0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of US 2015/0178761 “(O’Connor”).
Regarding claim 6, the combination of LaBanca and Gupta disclose the limitations of claim 1, as discussed above.  LaBanca does not expressly disclose the step of receiving, by the acceptance device, the account credential, comprises retrieving, from a memory, the account credential.

However, O’Connor discloses the step of receiving, by the acceptance device, the account credential, comprises retrieving, from a memory, the account credential (The fuel pump includes a magnetic strip card reader to read, for example, credit cards, debit cards, or gift cards for payment or customer loyalty cards to identify the customer.  See at least [0027].  The individual providing the reward may identify the intended recipient of the reward, and transmits the identity of the recipient to the central server.  The central server may retrieve the loyalty account information based on the information provided.  See at least [0031].  See also [0037]-[0040] and FIG. 6, steps 360-370.).
From the teaching of O’Connor, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by the receiving step of LaBanca including the step of retrieving from memory the account credential of LaBanca by using the technique of O’Connor, in order to improve gifting system including messages that are played in associated with a gift card being used (see O’Connor at least at [0007]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of US 2013/0198071 (“Jurss”).
Regarding claim 10, the combination of LaBanca and Gupta disclose the limitations of claim 7, as discussed above, and LaBanca further discloses a request to associate the multimedia object with the account credential (The first customer may submit a personal message to the POS device.  The POS device may receive the personalized message from the first customer.  The POS and the payment service may store the personal message in association with an identifier of the gift card.  See at least col. 8, line 60 to col. 9, line 27.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.).

While LaBanca discloses a request to associate the multimedia object with the account credential, LaBanca does not expressly disclose that the transaction request message further comprises a request.

However, Jurss discloses the transaction request message further comprises a request (the transaction request message includes account information for the selected accounts (or sub-accounts) and an image capture element.  See at least [0054].  See also [0004] and [0006].).
From the teaching of Jurss, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by the request to associate of LaBanca being part of the transaction request message,  by using the technique of Jurss of a transaction request message may include a selection of an account and an image capture element, in order to provide a mobile solution to enable users to perform financial transactions over a network using a mobile device that allow an account holder to use image capture technology (see Jurss at least at [0020]-[0021]).   Since the claimed invention is merely a combination of old elements, and in .

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of US 10,387,626 (“Evans”).
Regarding claim 12, the combination of LaBanca and Gupta discloses the limitations of claim 7, as discussed above.  LaBanca does not expressly disclose receiving, by the at least one server, an indication of whether the output device is capable of outputting the multimedia object.

However, Evans discloses receiving, by the at least one server, an indication of whether the output device is capable of outputting the multimedia object (A user may request purchased content be sent over from a content provider to a requesting device.  If the license format/version of the content is compatible with the capabilities of the device, the content provider can enable the user to access the content on the requesting device.  See at least col. 14, lines 1-46.  A user may send capability information as part of the same request for content to the content provider.  See at least col. 17, lines 11-25.  Capability information includes audio and video capabilities.  See at least col. 3, lines 16-40.  The Examiner interprets capability information as an indication of whether the output device is capable of outputting the multimedia object.).
From the teaching of Evans, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by indicating whether the output device 

Regarding claim 20, the combination of LaBanca and Gupta discloses the limitations of claim 14, as discussed above.  LaBanca does not expressly disclose the transaction request message further comprises an indication of whether the acceptance device is capable of outputting the multimedia object.

However, Evans discloses the transaction request message further comprises an indication of whether the acceptance device is capable of outputting the multimedia object (A user may request purchased content be sent over from a content provider to a requesting device.  If the license format/version of the content is compatible with the capabilities of the device, the content provider can enable the user to access the content on the requesting device.  See at least col. 14, lines 1-46.  A user may send capability information as part of the same request for content to the content provider.  See at least col. 17, lines 11-25.  Capability information includes audio and video capabilities.  See at least col. 3, lines 16-40.  The Examiner interprets capability information as an indication of whether the output device is capable of outputting the multimedia object.).
From the teaching of Evans, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction request message of LaBanca to indicate whether the output device of LaBanca using the technique taught by Evans, in order to enhance customers’ ability to obtain content for varying device of varying capabilities (see Evans at least at col. 1, lines 29-59).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LaBanca in view of Gupta, and in further view of Anderson.
Regarding claim 17, the combination of LaBanca and Gupta discloses the limitations of claim 16, as discussed above, and LaBanca further discloses download the multimedia object using at least the uniform resource identifier (The POS device of the merchant may use other techniques to present the personalized messages.  For instance, the POS device may send, using contact information of the recipient customer, the personalized message from the buying customer to a device of the recipient.  Furthermore, the POS device may provide the customer with a digital receipt for the transaction between the merchant and the recipient.  The receipt may include a link (e.g., a uniform resource locator (URL) to a website hosted by the merchant) which the recipient can use to view the personalized message from the buying customer.  See at least col. 3, lines 45-59.  The POS device may present one or more videos (using methods described with respect to displaying on the POS device and sending to the recipient device) to the recipient customer.  See at least col. 4, lines 10-21.  The Examiner interprets using the link .

While LaBanca discloses downloading the multimedia object, LaBanca does not expressly disclose that the acceptance device is further configured to download.

However, Anderson discloses the acceptance device is further configured to download (Using the current subject matter, a customer can, for example, present a form of identification (e.g., credit card or loyalty club rewards card) to the point of sale machine. The point of sale machine can then remotely access a backend or remote server that includes information specific to that customer and download preferences, targeted advertisements, account information (e.g. point balances), and other individualized information and present the information to the customer via a display device.  See at least [0041].  An ad may be a static images or videos.  See at least [0043].).
From the teaching of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca by using the acceptance device of LaBanca to download content, using the technique of Anderson, in order to enable a customer to dynamically interact with a point of sale terminal creating a unique and individual consumer experience in a manner that is cost-effective with minimal software and hardware modifications (see Anderson at least at [0015]).

Regarding claim 19, the combination of LaBanca Gupta, and Anderson discloses the limitations of claim 17, as discussed above, and LaBanca further discloses wherein the at least one server is further configured to: receive the multimedia object; (The first customer may submit a personal message to the POS device.  The POS device may receive the personalized message from the first customer.  The POS and the payment service may store the personal message in association with an identifier of the gift card.  See at least col. 8, line 60 to col. 9, line 27.  The personalized message may be, for example, videos, pictures, audio recordings, or the like.  See at least col. 2, line 59 to col. 3, line 2.  See also col. 2, lines 19-29.); 
and store an association between the multimedia object and the account credential (The POS and the payment service may store the personal message in association with an identifier of the gift card.  See at least col. 8, line 60 to col. 9, line 27.).

LaBanca does not expressly disclose that the at least one server receives a selection of the multimedia object.

However, Gupta discloses the at least one server receives a selection of the multimedia object (The provider may select existing audio, video, or images to transmit.  See at least col. 5, lines 58-65.  See also col. 12, lines 4-31.  See also FIG. 9A.).
From the teaching of Gupta, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify LaBanca the server receiving a selection of the multimedia objection, as taught by Gupta, in order to enable a user to enhance payment messages via transmission of audio, video, images (see Gupta at least at col. 3, lines 28-49).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20200178018 (“Bittner”) discloses media content playback is based on an identified geographic location of a sound source. A geolocation of a target venue is determined. A first geolocation of a media playback device is determined. An indication that the media playback device is within a threshold distance of the target venue is received.  
US 2016/0275472 (“Rajamannar”) discloses that a POS device is adapted to display graphics, a short video, or an emoticon adapted to attract the attention of patrons who may be expected to pay a gratuity to the presenter of the POS device. Such graphics capability of the POS may also be personalized by the presenter of the device or another person. POS device may produce sound, light and graphics on display screen (see Rajamannar at least at [0038]).
US 2017/0351771 (“Gallenbacher”) discloses A method for identification and distribution of a personalized image. As disclosed, the method involves a processing server receiving an image request from a web server. The image request includes at least a device identifier and an originating address. The processing server electronically transmits a data request to a computing device associated with the device identifier, and receives a data file from the computing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694